300 F.2d 755
CAPITOL TOBACCO COMPANY, Appellant,v.R. J. REYNOLDS TOBACCO COMPANY, American Tobacco Company and Brown & Williamson Tobacco Corporation, Appellees.
No. 19250.
United States Court of Appeals Fifth Circuit.
April 4, 1962.

Arnold S. Kaye, Schell, Kaye & Nodvin, Atlanta, Ga., for appellant.
Charles H. Kirbo, M. H. Blackshear, Jr., Atlanta, Ga., King & Spaulding, Atlanta, Ga., for appellees.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The district court applied in this cause the rule that creditors who have secured voidable preferences from an insolvent debtor may become petitioners in an involuntary bankruptcy proceeding upon a surrender of their preferences. We approve the decision and the judgment of the district court is


2
Affirmed.